TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-16-00764-CV



                            In re Trustees of the TEL Offshore Trust


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Having reviewed the petition for writ of mandamus, the response, the reply, and the

record, we deny the petition.1 We dismiss as moot relators’ motion for emergency stay.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 16, 2016




       1
           See Tex. R. App. P. 52.8(a).